Citation Nr: 0017379	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for varicose veins and 
phlebitis of the left leg, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins and 
phlebitis of the right leg, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for obstructive airway 
disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for maxillary 
sinusitis, with history of headaches, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active service from December 11, 1989, to 
June 30, 1993.  He also had 16 years, 7 months, and 26 days 
of active service prior to December 11, 1989.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a July 1998 decision by the RO.  


FINDING OF FACT

The veteran has not undergone four to six weeks of antibiotic 
treatment for sinusitis on more than two occasions during any 
recent 12-month period.  He has not had surgery on his 
sinuses, and does not suffer more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
maxillary sinusitis, with history of headaches, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.97 (Diagnostic Code 6513) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 10 percent rating currently 
assigned for maxillary sinusitis, with history of headaches, 
does not adequately reflect the severity of his disability.  
He says that he has daily headaches and pain in the face with 
a discharge.  He also says that a physician has recommended 
surgery and four to six weeks of treatment with antibiotics.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Maxillary sinusitis is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1999).  If the condition is detected by X-ray only, a zero 
percent (noncompensable) rating is warranted.  If the 
condition is manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or if the condition is 
manifested by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 10 percent rating is 
warranted.  If the condition is manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or if the condition is 
manifested by more than six non-incapacitating episodes per 
year, a 30 percent rating is warranted.  The highest 
available schedular rating, 50 percent, is warranted if the 
condition is manifested by chronic osteomyelitis following 
radical surgery, or if the condition is manifested by near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  For purposes of rating 
maxillary sinusitis, an "incapacitating episode" means one 
that requires bed rest and treatment by a physician.  Id.

In the present case, the veteran's service medical records 
show that he was seen for sinus difficulties in service on 
multiple occasions.  On VA examination in August 1993, he 
reported that he experienced approximately two episodes of 
acute sinusitis requiring antibiotics each year.  He 
indicated that, after a common respiratory tract infection, 
he would have episodes of purulent post-nasal drip, nasal 
congestion, and face pain, which cleared with Augmentin and 
Drixoral.  On physical examination, he was found to have a 
fairly narrow nasal pyramid, a very impressive septal 
deviation into the right nares, and several prominent spurs 
nearly obstructing the left nasal cavity.  The turbinates 
were unremarkable, and the paranasal sinuses were non-tender.  
The diagnostic assessment was that he had recurrent, acute 
sinusitis.

Service connection for chronic maxillary sinusitis and 
history of headaches was established by a March 1994 RO 
rating action.  The disorder was rated 10 percent disabling.

VA outpatient treatment records, dated from March to 
May 1997, show that the veteran was seen with complaints 
relative to his sinuses.  In March 1997, he complained of 
yellowish-green mucous and pressure for three days.  X-ray of 
his sinuses in April 1997 revealed normal aeration with no 
evidence of mucoperiosteal thickening, air fluid levels, or 
bone destruction.  In May 1997, he complained of pain, 
bilaterally, in the frontal sinuses.  On physical 
examination, his nasal turbinates were injected.   The 
records shows that he was treated for 10 days in March 1997 
with Amoxicillin, and for 10 days in May 1997 with Augmentin.  
He was seen again for a sinus infection in February 1998.  It 
was noted at that time that he had last been treated for 
sinus problems in May 1997.

On VA examination of the respiratory system in April 1998, 
the veteran complained of sinus congestion and post-nasal 
drip.  He reported a history of acute sinusitis, occurring 
over the past 10 years, worse in the spring and fall.  He 
denied any epistaxis.  On physical examination, his sinuses 
were generally non-tender.  He had a slightly deviated septum 
to the right, and his nasal mucosa were normal.  The clinical 
assessment was that he had frequent episodes of sinusitis.

On VA examination of the sinuses in May 1998, the veteran 
reported a history of sinusitis for the past several years, 
consisting of green nasal drainage, obstructive nasal airway, 
and chronic nasal frontal headaches.  He did not complain of 
sneezing or itching eyes or nose, but did report occasional 
sensitivity to pollen.  On physical examination, there was a 
significant left nasal septal deviation adjacent to the 
middle meatus on the left.  The diagnostic assessment was 
that he had chronic sinusitis and a nasal septal deviation.  
The examiner indicated that the veteran required treatment 
that would likely consist of antibiotics, decongestants, 
nasal steroids, and saline spray.  The examiner also 
indicated that a septoplasty and endoscopic sinus surgery 
should be performed if indicated.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's maxillary 
sinusitis.  The evidence does not establish that he has 
undergone four to six weeks of antibiotic treatment for 
sinusitis on more than two occasions during any recent 12-
month period.  Neither does the evidence establish that he 
has undergone surgery on his sinuses.  And while he maintains 
that he suffers from sinusitis symptoms daily, the evidence 
demonstrates that his sinusitis is not, in fact, symptomatic 
every day.  The record shows, for example, that his sinuses 
were non-tender, and his nasal mucosa normal, on VA 
examination in 1998.  The record also shows that when he was 
seen for sinus difficulties in February 1998, it was noted 
that he had last been treated for such difficulties 
approximately nine months earlier, in May 1997.  Under the 
circumstances, therefore, the Board finds that the evidence 
does not support the veteran's allegations with respect to 
the frequency of his symptoms.  Consequently, and because 
there no evidence in the record which otherwise establishes 
that he suffers more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, it is the Board's conclusion 
that the criteria for a rating in excess of 10 percent have 
not been met.  The claim must therefore denied.

In reaching this determination, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran.  
See 38 C.F.R. § 4.3 (1999).  However, the Board does not find 
that the evidence with respect to the veteran's sinusitis 
disorder is evenly balanced so as to warrant its application.


ORDER

An increased evaluation for maxillary sinusitis, with history 
of headaches, is denied.  


REMAND

As noted above, a claim for an increased evaluation is 
generally considered to be well grounded if a claimant 
indicates that he has suffered an increase in disability.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist the claimant in 
developing the facts pertinent to the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the context of a claim 
for an increased rating, the duty to assist includes 
providing the claimant with a complete examination of his 
service-connected disabilities.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) addressed VA's duty to assist in the context 
of an increased rating claim in the case of Snuffer v. Gober, 
10 Vet. App. 400 (1997).  In that case, a veteran claimed 
entitlement to an increased rating, and was examined by VA.  
Subsequently, while the claim was pending, he asserted that 
the disability had worsened.  The Board denied the claim, 
relying on the VA examination of record.  On appeal, the 
Court vacated the Board's decision and remanded the matter 
for a new examination.  The Court found that where a veteran 
complains of increased severity in a disability subsequent to 
the last examination, VA's duty to assist requires that a new 
examination be conducted.

In the present case, the veteran, in a VA Form 21-4138, 
Statement in Support of Claim, dated in August 1999, 
indicated that he had evidence that his varicose veins had 
become ulcerated.  When the RO requested that he furnish that 
evidence, he did not respond.  Nevertheless, since he has 
made statements which suggest that his condition has worsened 
since the time of the last VA examination, a remand is 
required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

A remand is also required so that the veteran can be given 
another pulmonary examination.  This is so because, although 
he underwent a VA pulmonary examination in April 1998, the 
report of that examination does not include all of the 
information necessary to a proper rating of his disability.  
The report does not contain, for example, any data relating 
to diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)).  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and request he 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his pulmonary disability 
and bilateral varicose veins.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a vascular examination for 
purposes of assessing the current 
severity of his service-connected 
varicose veins.  The claims folder should 
be made available to the examiner for 
review.  The examiner should indicate, 
with regard to each leg, whether the 
veteran's condition is symptomatic; 
whether there are palpable or visible 
varicose veins; whether there is evidence 
of stasis pigmentation, subcutaneous 
induration, eczema, and/or ulceration 
and, if so, whether such pigmentation, 
induration, eczema, and/or ulceration is 
intermittent or persistent in nature; 
whether there is evidence of pain, 
aching, cramping, and/or fatigue and, if 
so, whether such discomfort is 
intermittent or constant, and whether it 
occurs at rest, after prolonged standing 
or walking, or upon exertion; and whether 
there is scarring and, if so, whether any 
of the noted scars, surgical or 
otherwise, are tender and painful on 
objective demonstration, poorly nourished 
and subject to repeated ulceration, or 
otherwise causative of limitation of 
function.  If the condition is manifested 
by edema, the examiner should indicate 
whether the edema is intermittent or 
persistent in nature, and whether it can 
be properly characterized as massive and 
board-like.  The examiner should also 
indicate whether symptoms of edema, 
aching, and/or fatigue, if present, are 
either completely or partially relieved 
by elevation of the extremity or by use 
of compression hosiery.  If any of the 
veteran's symptoms or complaints are 
attributable to disorders of the lower 
extremities other than varicose veins, 
that fact should be noted in the report 
of the examination.
 
3.  The veteran should also be scheduled 
for a pulmonary examination for purposes 
of assessing the current severity of his 
service-connected pulmonary disability.  
The claims folder should be made 
available to the examiner for review.  
All indicated tests, including pulmonary 
function tests, should be performed.  The 
report of the examination should contain 
data pertaining to actual versus 
predicted values for FEV-1 (forced 
expiratory volume in one second), FEV-
1/FVC (FEV-1/forced vital capacity), and 
DLCO (SB) (diffusion capacity of the 
lungs for carbon monoxide by the single 
breath method).  The report should also 
contain information pertaining to maximum 
oxygen consumption (measured in 
milliliters per kilogram per minute), 
should indicate whether there is evidence 
of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure, 
and should reflect whether outpatient 
oxygen therapy is required.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims for increased ratings for his legs 
and obstructive airway disease.  If the 
claims remain denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

